UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


                                                 )
SABRY MOHAMMED EBRAHIM                           )

AL QURASHI (ISN 570),                            )

                                                 )
                       Petitioner,               )
                                                 )
v.                                               )    Civil Action No. 05-2385 (ESH)
                                                 )
BARACK OBAMA, et al.,                            )
                                                 )

                       Respondents.              )

                                                 )


                                              ORDER

       Upon consideration of respondents' sealed Motion for a Stay of Proceedings_



the petitioner's opposition thereto, as well as his classified Traverse [see Dkt. 412] and classified

Motion to Suppress the Government's Evidence [see Dkt. 427]; and for the reasons stated by the

Court during the proceedings held this date, it is hereby ORDERED that respondents' motion

for a stay is DENIED IN PART.

       The Court ac1mowledges that similar motions by the government have previously been

granted. However, it is also true that other judges on this Court have denied motions to stay, or

lifted stays, and proceeded to the merits, See   A/~Adahi   v. Obama, No, OS-CY-280 CD.D.C. Nov.

16, 2009).(denying government's motion to stay merits hearing for Yemeni petitioner Bawazir

(ISN 440) and rescheduling hearing for January 4,2010); AI-Jayfl v. Obama, No. 05-CY-2104

CD.D.C. Nov. 6,2009) (lifting stay and setting December 21,2009 merits hearing for Yemeni

petitioner Hussein (ISN 690); Mohammed v. Obama,            ~o.   05-CY-1347 CD.D.C. Nov. 19,2009)

(issuing writ to petitioner Mohammed (lSN 311), following August 11 denial of reconsideration

o                        of government's request to reinstate stay of proceedings).
        In reaching its conclusion, the Court has considered the unique circumstances of this

case. including but not limited to the following factors:

        (1) the strength of petitioner's case, especially the substantial evidence of tonure that

would impact the admissibility of petitioner's statements regarding the al·Farouq training camp,

the lack of other credible evidence regarding his presence at aJ-Farouq, and the dearth of other

reliable evidence to support a finding that detention is lav,rful;

       (2) the immll1ence of the previously scheduled January 19, 20 I0 merits hearing;

       (3)_. . . . 





       (4) the only Yemeni whose habeas petition has been granted but not appealed, see Ala

Bin AliAhmedv. Obama, No. 05-CV-1678 (D.D.C. May 4,2009) (granting writ ofYemenz

petitioner Ahmed (ISN 692)), has been repatriated to Yemen




and

       (5) "the costs of delay can no longer be borne by those who are held in custody,"

Boumediene v. Bush, 128 S. Ct. 2229,2275 (2008), and yet petitioner, who has spent seven years

in detention at Guantanamo Bay




                                                 -2­
       Accordingly, al the January 19 merits hearing, the   COUl1   will consider evidence and

argument limited solely to the question of petitioner's motion to suppress evidence relating to the

government's allegation that petitioner was present at the al-Farouq training camp. TIle

adjudication of this single issue will be straightforward and will not unduly burden the

govemment as it pursues its responsibilities in other habeas proceedings.

       SO ORDERED.



                                              a.'- /:) hL-Ki~
                                             ELLEN SEGAL HUVELLE
                                             United States District Judge

Date: December 10,2009




                                                "
                                              - .J ­